Citation Nr: 1814652	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for balance issues, to include as secondary to service-connected bilateral hearing loss and tinnitus. 

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1974 to June 1974 and November 1982 to February 1983, with periods of active duty for training (ADT) and inactive duty training (IDT) with the Army National Guard beginning in February 1981 until August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board heading and in a subsequent statement by the Veteran.  Therefore, the Board can proceed.  

The issues of entitlement to service connection for balance issues and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's low back disability is etiologically related to service. 

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's cervical spine disability is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to the Veteran's service connection claims of a low back disability and cervical spine disability (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the June 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ADT, from an injury incurred or aggravated while performing IDT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IDT.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  

The Veteran claims service connection for a low back and cervical spine disability.  Specifically, contending during his September 2015 Board hearing that his back and neck began to hurt while serving in the National Guard, where he was exposed to whole body vibrations due to his numerous hours of flying in helicopters as a crew chief.  He further explained that along with being a helicopter crew chief one weekend a month and during active duty for training, he also participated in additional flight training programs, which required him to be in a helicopter two to three times a night during the week.  Additionally, being a member of the flight crew required him to wear a heavy helmet.  

Initially, the Board notes that a January 2013 VA examiner diagnosed the Veteran with a mechanical back strain and mild to moderate degenerative lumbar spondylosis, a July 1999 private treatment record notes the Veteran had a diagnosis of osteophyte formation posteriorly and to the left at C5-C6 and a June 2014 private treatment record notes the Veteran had cervical disc disease with chronic neck pain.  Therefore, the Veteran has a current disability and the claim turns on whether the Veteran's current low back disability and cervical spine disability are related to his active duty and National Guard service.  

The Board notes that the Veteran had several complaints of back and neck pain throughout the years encompassing his National Guard service.  See July 1988 National Guard record (stating the Veteran had spasms in his neck); see also April 1988 private treatment record (noting severe muscle spasm in the neck); see also April 1989 private treatment record (revealing the Veteran reported pain in his neck over the last couple of weeks); see also May 1990 National Guard record (stating the Veteran had low back syndrome); see also March 1991 National Guard record (stating the Veteran had a diagnosis of chronic low back syndrome).  

Although service connection may be granted for a disability resulting from an injury incurred or aggravated while performing active duty or ADT, or an injury incurred or aggravated while performing IDT, the Board finds it reasonable to say that the Veteran's reports of exposure to whole body vibrations during his entire period of National Guard service is analogous to physical injury.  Indeed, his personnel records reveal that during active duty service he was a utility helicopter repairer and his National Guard records reveal he performed aviation unit maintenance on utility helicopters, was required to perform frequent and repetitive aerial flights, would volunteer for flight duty, and was a crew chief.  Furthermore, in June 2014, the Veteran submitted a screenshot of a VA public health website, where the VA conceded that veterans who worked on machinery on a regular basis during military service may have been exposed to whole body vibration from operating such heavy equipment such as helicopters.  Moreover, two July 2014 statements from fellow soldiers note they witnessed the Veteran operate as a helicopter crew chief for over six years and the crew chief sat in the back of the helicopter in a slumped position most of the time where they were exposed to vibrations from various components.  One statement also notes the Veteran volunteered for numerous additional missions that were not logged.  Therefore, it is reasonable to say the Veteran suffered from whole body vibrations during service that were akin to a physical injury.  Such a conclusion is consistent with opinions from VA's Office of General Counsel, which  define an "injury" as harm resulting from an external trauma, and the term "trauma" as the application of external force or violence.  See, generally, VAOPGCPREC 04-2002 (May 14, 2002). 

Although a January 2013 VA examiner opined that "[a]t this time I am unable, with the clinical evidence available, to connect the patient's current back pain to his 'low back syndrome' and a 'chronic low back syndrome' stated in a physical profile on 5/2/1990 and 3/9/1991 respectively," the Board notes the examiner did not discuss the Veteran's exposure to whole body vibrations.  

However, a June 2014 private treatment record from Dr. L.T.H. notes the Veteran had been a patient since 1985 and had cervical disc disease with chronic neck pain, lumbar disc disease and chronic back pain.  "It is my belief that these conditions/injuries are a direct result of the long term exposure to the duties required of his career field while he was in the military."  He was a crew chief on a helicopter that required many hours of flying time, wearing of the required heavy helmet and night vision goggles and sitting in a very uncomfortable seat directly below the rotors in the helicopter.  "Recent studies have shown that many airmen of crews of helicopters are now suffering from 'whole body vibration syndrome'.  [The Veteran's] medical conditions are consistent with 'whole body vibration syndrome' and it is my opinion that his condition is more than likely related to his military service and the career field in which he has worked."  The Board notes such finding is consistent with medical literature submitted by the Veteran.  See article submitted in 2015 on link between back and neck pain and military helicopter pilots.  Also, the Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Therefore, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a low back disability and a cervical spine disability.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a low back disability is granted.  

Service connection for a cervical spine disability is granted.  


REMAND

The Veteran claims service connection for balance issues and vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.  Specifically, claiming during his September 2015 Board hearing that his balance issues/vertigo began six to seven years ago.  Precursors to the symptoms were tinnitus then decreased hearing.  There had been no indication from his doctors about what might be causing his symptoms.  

An October 2012 private treatment record notes the Veteran complained of dizziness and imbalance.  The record further notes: 

	Posturography findings demonstrate a somatosensory and vestibular dysfunction pattern, indicating the patient's difficulty in using foot support surface cures and vestibular information alone for maintenance of stance.  When provided with accurate visual information, stance was within a normal range.  There were no objective indications of peripheral vestibular system or central vestibulo-ocular pathway involvement noted during VNG testing.  BPPV [Benign Paroxysmal Positional Vertigo] testing was not completed today due to patient's inability to have head hanging.

The report also notes to "consider further investigation into possible peripheral vestibular system involvement such as cervical and ocular VEMP testing or repeat VNG subtests while patient is symptomatic."  

A November 2012 VA examiner opined that it was less likely than not that his complaints were due to or aggravated beyond normal progression by hearing loss, noting the Veteran only had a single episode of balance testing as part of this work-up in October 2012.  See above for results.  A VA medical opinion was obtained in April 2013, in which the examiner opined that there were no known etiologies of vertigo or balance problems which were the direct result of or exacerbated by tinnitus.  As there is no indication the Veteran was afforded any balance or vertigo testing other than that performed in October 2012, which indicated BPPV testing was not conducted and recommended further investigation when the Veteran was symptomatic, the Board finds a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outpatient records from Nebraska-Western Iowa Health System since July 2015.  All records obtained must be added to the claims file.  

2.  Then, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of his balance issues and vertigo.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing, such as BPPV, Dix Hallpike, Romberg, and limb coordination testing should be accomplished.

Then, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any balance issue or vertigo was incurred in or otherwise related to the Veteran's military service.  

The examiner should also, opine whether it is at least as likely as not (50 percent or better probability) that any balance issue or vertigo has been caused OR aggravated (worsened) by his service-connected bilateral hearing loss or tinnitus? 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above and any other development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


